DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant's amendments and remarks, filed on 05/05/2022, are acknowledged. Applicant's arguments have been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application. Rejections and/or objections not reiterated from the previous office actions are hereby withdrawn.
Status of Claims
Claims 1, 2, and 4 are under examination. 
Claim 3 is cancelled. Claims 5-20 remain withdrawn. 
Priority
Applicant’s claim for the benefit of priority under 35 U.S.C. 119(a)-(d) is acknowledged. This application claims the benefit of Taiwan application serial No.  104144178, filed on December 29, 2015. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is maintained.
Claims 1, 2, and 4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The United States Patent and Trademark Office published revised guidance on the application of 35 U.S.C. § 101. USPTO’s 2019 Revised Patent Subject Matter Eligibility Guidance (“Guidance”). Under the Guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes) (Guidance Step 2A, Prong 1); and
(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)) (Guidance Step 2A, Prong 2).
Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look to whether the claim contains an “‘inventive concept’ sufficient to ‘transform’” the claimed judicial exception into a patent-eligible application of the judicial exception. Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)   adds a specific limitation beyond the judicial exception that are not “well-understood, routine and conventional in the field” (see MPEP § 2106.05(d)); or 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019). 
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.(Guidance Step 2B). See Guidance, 84 Fed. Reg. at 54-56.

Guidance Step 1 
The invention (claim 1 being representative) is directed to a method for evaluating a risk of liver cancer. Therefore, the claims fall into one of the four statutory categories.
A. Guidance Step 2A, Prong 1
The Revised Guidance instructs us first to determine whether any judicial exception to patent eligibility is recited in the claim. The Revised Guidance identifies three judicially-excepted groupings identified by the courts as abstract ideas: (1) mathematical concepts, (2) certain methods of organizing human behavior such as fundamental economic practices, and (3) mental processes. In this case, the claimed invention includes the following steps that encompass an abstract idea for the following reasons:
presenting the methylation levels of APC gene…using the calculation results of the following formulas…;
calculating a predicted score…; 
evaluating the risk level of liver cancer in the subject according to the predicted score A, wherein the predicted score A that is higher than a pre-confirmed reference value indicates that the subject is at risk for liver cancer
With regards to the above steps, they can all be reasonably performed by the human mind of a scientist or engineer, e.g. using a pen and paper, and include observation and/or evaluation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52). Notably, the claims do not even require the use of a computer processor, and even if it did this would not negate the mental nature of these limitations because it would merely be used as a tool to perform the otherwise mental processes. See also Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance in the Federal Register (84 FR 50). 
Additionally, the calculating, and evaluating steps are interpreted as a mathematical concept because they explicitly require mathematical calculations. It is additionally noted that the grouping of “mathematical concepts” in the 2019 PEG is not limited to formulas or equations, and in fact specifically includes “mathematical calculations” as an exemplar of a mathematical concept. See 2019 PEG Section I, 84 Fed. Reg. at 52. Therefore, these steps clearly fall within the “mathematical concepts” grouping. See also Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. [Step 2A, Prong 1: YES]
B. Guidance Step 2A, Prong 2
Having made that determination, under the 2019 Guidance, the examiner next determines whether there are additional elements beyond the recited abstract idea(s) that integrate them into a practical application.  Besides the abstract idea, the claim(s) recite the following non-abstract steps/elements:
The detecting step merely provides data for use by the abstract idea and is recited at a high level of generality. Therefore, this amounts to insignificant extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g).
With regards to the newly recited step for recommending surgery, the 2019 PEG is clear that the treatment or prophylaxis limitation must be “particular”, i.e., specifically identified so that it does not encompass all applications of the judicial exception(s). See 2019 PEG Advanced Module (Slides 27, 28).  In this case, the recommending step does not amount to a particular treatment since it merely provides information and/or advice (which may or may not be acted upon by a physician), i.e. no surgery is actually required based on information obtained from the abstract idea.  As such, this step amounts to instructions to “apply” the exception in a generic way. Thus, the recommending step does not integrate the mental analysis step into a practical application. See also the Vanda Memo (June 2018), which also clearly identifies a particular drug and dosage to a particular patient population. Accordingly, the claim as a whole does not integrate the recited judicial exception into a practical application and the claim is directed to the judicial exception. [Step 2A, Prong 2: NO] 

C. Guidance Step 2B: 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. In this case, the claims do not include additional steps and/or elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons: 
As discussed above, the above non-abstract steps do not integrate the judicial exception into a practical application. Additionally, an updated review of the prior art teaches that the physical assay methods now being claimed (e.g. quantitative methylation-specific PCR, combined bisulfite restriction analysis (COBRA), bisulfite sequencing, pyrosequencing, next generation sequencing (NGS) or DNA methylation array chip analysis) are routine and conventional in the art. For example, Moribe et al. (IDS filed 02/03/20216) teaches quantitative methylation-specific PCR. The examiner also takes official notice that methods for recommending surgery to treat liver cancer patients (if they are at risk) were well understood, routine, and convention (WURC) in the art. Therefore, the non-abstract steps/elements, alone or in combination, do not amount to significantly more than the judicial exception.
Dependent claims 2 and 4 have also been considered under the two-part analysis but do not include additional steps/elements appended to the judicial exception that are sufficient to amount to significantly more than the judicial exception(s) for the following reasons. Claim 2 further limits the specificity of the abstract idea (e.g. comparing methylation levels, specific prediction calculations using specific equations, etc). As such, the claimed subject matter fails to rise to the level of “significantly more” than the judicial exception because it is also a part of the judicial exception, i.e. it is still directed to mathematical concepts and/or algorithmic subject matter. Claim 4 further limits the primer-pairs used in detecting methylation level and thus amounts to routine data collection and insignificant extra-solution activity, as discussed above. For these reasons, the dependent claim(s) is/are also not patent eligible. Therefore, the instantly rejected claims are not drawn to eligible subject matter as they are directed to an abstract idea (and/or natural correlation) without significantly more. For additional guidance, applicant is directed generally to the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50). 
Response to Arguments
Applicant’s arguments, filed 05/05/2022, have been fully considered but are not persuasive for the following reasons.  
Applicant argues that the claims are patent eligible because the recite physical steps that cannot be performed by the human mind (e.g. detecting via quantitative methylation-specific PCR, combined bisulfite restriction analysis (COBRA), bisulfite sequencing, pyrosequencing, next generation sequencing (NGS) or DNA methylation array chip analysis). In response, applicant’s arguments are not persuasive because the detecting step has not been interpreted as part of the abstract idea. As discussed above, the detecting step merely provides data for use by the abstract idea and is recited at a high level of generality. Therefore, this amounts to insignificant extra-solution activity and is not indicative of an integration into a practical application. See MPEP 2106.05(g).  Furthermore, a review of the prior art teaches that the newly recited limitations are routine and conventional. For example, Moribe et al. (IDS filed 02/03/20216) teaches quantitative methylation-specific PCR. Therefore, the non-abstract steps/elements, alone or in combination, do not amount to significantly more than the judicial exception. 
Applicant argues that the presenting step, while related to mathematical calculations, does not actually require calculations and but merely uses real molecular techniques. In response, this argument is not persuasive for reasons discussed above. The presenting step clearly requires “using the calculation results” from an explicitly recited formula, and therefore is properly interpreted as part of the abstract idea for reasons discussed above.
Applicant argues that the evaluating step is not part of the abstract idea since it requires “recommending” surgery to treat liver cancer. In response, contrary to applicant’s assertion, the evaluating step does not require a particular treatment and can be reasonably performed by the human mind of a scientist or engineer, e.g. using a pen and paper, and include observation and/or evaluation. Such mental observations or evaluations fall within the “mental processes” grouping of abstract idea set forth in the 2019 PEG (Section I, 84 Fed. Reg. at 52).
Applicant continues to argue that the claimed invention provides an improvement to the technology, namely by evaluating cancer risk level at a high sensitivity, and cites the specification [00144-00151] as evidence. In response, this none the less encompasses a non-statutory process of computational data analysis that produces nothing more than new information. In other words, the claimed invention relies on the abstract idea to provide “better data” as a result of mathematical computations. On this point, the courts have recently instructed that “[t]he different use of a mathematical calculation, even one that yields different or better results, does not render patent eligible subject matter.” Board Of Trustees Of Leland Stanford Junior University, 991 F.3d 1245, 1251 (Fed. Cir. 2021). Indeed, it may be that the purpose of the claimed invention to improve the state of the technology for cancer risk evaluation. Applicant is reminded that “[i]t has been clear since Alice that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the inventive concept that renders the invention ‘significantly more’ than that ineligible concept.” BSG Tech LLC v. BuySeasons, Inc., 899 F.3d 1281, 1290 (Fed. Cir. 2018).  Additionally, the claimed invention also does not result in an “unconventional technological solution to a technical problem” because the claim relies upon routine and conventional steps in combination with the abstract idea. That is not the kind of “technological” improvement that suffices for patent eligibility. See also Amdocs Ltd. v. Openet Telecom, Inc., 841 F.3d 1288, 1300, 1302 (Fed. Cir. 2016) (the claim “entail[ed] an unconventional technological solution (enhancing data in a distributed fashion) to a technological problem (massive record flows [that] previously required massive databases)” that “improve[d] the performance of the system itself.”) The novelty of the abstract idea is not sufficient to establish a practical application.  As such, the claims do not integrate the recited judicial exception into a practical application. For at least these reasons, the rejection is maintained. 
Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PABLO S WHALEY/Primary Examiner, Art Unit 3619